            Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 1 of 18




    AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

       I, Shayne Tongbua, being first duly sworn, hereby depose and state as follows:

                                        INTRODUCTION

       1.       I am a Special Agent of the Federal Bureau of Investigation (FBI) and have been

employed with the FBI since 2009. In the course of my duties, I have investigated national

security matters relating to economic espionage, international and domestic terrorism, weapons

of mass destruction, and other federal criminal violations. I have acquired experience in

investigating various violations of federal law through extensive training at the FBI Academy in

Quantico, Virginia, and by conducting investigations in the field. During my career, I have

participated in many criminal investigations as a case agent and/or in a subsidiary role and have

participated in the execution of numerous federal search warrants.

       2.       I am currently assigned to the FBI New Hampshire (NH) Joint Terrorism Task

Force (JTTF) and am currently the only certified FBI Bomb Technician in NH. As such, I

routinely collaborate with federal, state, and local law enforcement counterparts in operations

and investigations involving explosive devices and materials. I also participate in monthly

training with other law enforcement public safety bomb technicians from across New England. I

assist in quarterly certification training for K-9 explosive detection teams for local law

enforcement agencies and at each airport in New Hampshire and Maine.

       3.       I have operated as a certified, public safety hazardous devices technician (bomb

technician) since 2010. I have received additional training from the FBI Hazardous Devices

School and gained extensive experience from advanced training and field operations. Prior to

joining the FBI, I graduated from Naval School Explosive Ordnance Disposal (EOD) and served

as a military bomb technician in the US Army from 2003-2009. I also gained additional
            Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 2 of 18



experience through advanced training and field operations, including an overseas deployment in

support of Operation Iraqi Freedom (OIF III) and eventually becoming a certified EOD Team

Leader.

       4.       I am a federal law enforcement officer of the United States within the meaning of

Federal Rule of Criminal Procedure 41(a)(2)(C), duly authorized to conduct investigations of and

make arrests for violations of United States Code.

       5.       The probable cause set forth in this affidavit is based upon my personal

knowledge and observations, experience and training, as well as through information derived

from investigators of the Greenfield, NH Police Department (PD), the NH State Police, the NH

Fire Marshal’s Office, the FBI NH Offices, cooperating individuals, associated businesses,

database queries, and review of electronic evidence.

       6.       Since the affidavit is being submitted for the limited purpose of establishing that

probable cause exists to support the issuance of a search warrant, I have not included details

about every aspect of the investigation. While this affidavit contains all the material information

I am aware of that is pertinent to the requested search warrants, it does not set forth all of my

knowledge about this matter.

       7.       Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of the National Firearms Act, Title 26 U.S.C. §

5861(c), (f), and destruction of motor vehicles, Title 18 U.S.C. § 33, have been committed by

Alexander ARSENAULT. There is also probable cause to search the location described in

Attachment A for evidence of these crimes and contraband, as described in Attachment B.
            Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 3 of 18



                                     PROBABLE CAUSE

       8.       On December 1, 2018, the Conway family, residents of

Greenfield, NH, reported vandalism to their Jeep Grand Cherokee to Greenfield PD. Family

members informed the responding officer that they heard a loud noise like an explosion around

6:30 AM that shook their home. They had received no prior threats and could not determine who

might want to harm them or damage their property. They observed no suspicious activity the

night before and observed no vehicles or people coming or going that night. The Conway family

stated that their neighbor, ARSENAULT, had some previous “issues” with their boys riding their

four wheeler.

       9.       Later on December 1, 2018, investigators from the NH State Police Bomb Squad

and the NH Fire Marshal’s Office responded to assist in conducting a post blast investigation at

the request of Greenfield PD. Subsequent reports by both entities confirmed the event was

consistent with an explosion. During the incident, photographs and physical evidence were

obtained from a damaged Jeep Grand Cherokee on the property located at

in Greenfield, NH. This property is adjacent to 21 School House Rd, ARSENAULT’s residence.

The physical evidence was transferred to FBI custody and sent to the FBI Laboratory in

Quantico, VA for forensic analysis. Results are pending. A photograph of some of the damage

is below:
           Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 4 of 18



        10.      On December 1, 2018, investigators interviewed ARSENAULT in his home.

When asked if he knew anything about what happened to his neighbors, he stated he did not have

any issues with his neighbors, but he gets annoyed when people ride by his house on the

snowmobile trail. During the interview investigators observed several strips of gray duct tape on

the walls of ARSENAULT’s residence. The duct tape was consistent in appearance with pieces

of duct tape recovered in and around the damaged vehicle at                                      .

        11.      On December 20, 2018, a concerned individual 1 (“Individual”) called the FBI

Public Access Line and reported that ARSENAULT was acquiring Tannerite 2 and was interested

in making miniature explosives. Specifically, Individual stated that ARSENAULT was building

explosive targets out of Tannerite for target practice, and also sought to create miniature

explosives. Individual also stated that ARSENAULT recently told Individual he wanted to

acquire 100 cans of lighter fluid to make small explosions in his backyard and post videos of the

explosions to YouTube. Individual indicated that ARSENAULT claimed to have researched the

materials and acquired them from the websites tannerite.com and ammoniumnitrateforsale.com.

        12.      On January 4, 2019, investigators returned to ARSENAULT’s residence to

conduct a follow up interview. Investigators heard loud music coming from the residence, but

ARSENAULT did not answer the door. Investigators observed and seized a piece of silver duct

tape from the doorstep which closely resembled the tape recovered from the damaged Jeep

Grand Cherokee, and was consistent with tape observed in ARSENAULT’s home during his

December 1, 2018 interview.


1
  Individual’s identity is known to law enforcement and Individual is providing information as a concerned citizen.
Individual’s criminal history reveals no derogatory information.
2
  Tannerite is a binary exploding target package formed by combining separate oxidizer and catalyst compositions.
Tannerite is a patented, legally obtainable product with legitimate uses intended for responsible consumers. Binary
mixtures such as Tannerite and similar products comprised of ammonium nitrate and aluminum powder produce
Ammonal when the two components are mixed. Ammonal is an explosive material as listed in the ATF 2018
Annual List of Explosive Materials and published in the Federal Register.
         Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 5 of 18



       13.     On January 9, 2019, Greenfield PD stated that they had received recent

complaints of loud noises believed to be small explosions in the vicinity of ARSENAULT’s

residence. The noises were reported by multiple concerned citizens including one of the

Conway’s teenage sons. Greenfield PD also conveyed that ARSENAULT had made multiple

complaints in the past regarding loud noises from vehicles revving the engines in front of his

house, low-flying aircraft, nearby gunfire, as well as four wheeler and snowmobile traffic.

       14.     On January 18, 2019, Individual provided additional information indicating that

ARSENAULT claimed to have purchased and resold Tannerite via eBay at least 15 times, and

ARSENAULT used “lawaranda71” as his eBay username. Individual stated that ARSENAULT

was interested in blowing up a shed on ARSENAULT’s property.

       15.     Individual also provided law enforcement with two sets of digital photographs

taken inside of ARSENAULT’s home before December 20, 2018, showing at least two laptop

computers present in the residence. One photograph depicts what appears to be an internet cable

attached to a laptop by grey duct tape, while the laptop is powered on. A separate photograph

shows ARSENAULT seated in front of, and apparently using, a laptop computer.

       16.     On January 23, 2019, open source research revealed that lawaranda71 had been an

eBay member since September 25, 2017, and had received 122 feedback ratings/comments

regarding various previous transactions. The research revealed three identified past transactions

of explosive-related products, including Tannerite, Potassium Perchlorate, and Magnesium Metal

Powder. The research also revealed thirteen current listings for explosive-related products,

including Tannerite, Binary Targets, and Binary Target Fillers. At least four current listings

indicated that the item location was in Greenfield, New Hampshire, United States. The “product
         Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 6 of 18



description” in multiple listings indicated that lawaranda71 had sold Tannerite to at least 15

customers.

       17.     Records received from a Grand Jury Subpoena to eBay revealed that lawaranda71

has purchased the following items between November 5 and November 13, 2018:

               a. 3M Micropore Surgical Tape, 2 Inch X 10 Yards, 1530-2, NEW - 6 Count
                  Box;

               b. Touch Duct Tape Multi-use 2" x 45 Yard Grey Repair Wrapping Sealing
                  Protecting; and

               c. Diamond Strike on Box Matches Greenlight 2 Pack of 300 (600 Matches).

Each of these items is similar to items recovered from the damaged Jeep Grand Cherokee on

December 1, 2018.

       18.     Records received from eBay confirm that lawaranda71 has sold Tannerite

(ranging from 10 lbs to 50 lbs), potassium perchlorate, and magnesium metal powder from

November 2018 through January of 2019.

       19.     eBay records also revealed the following name and contact information associated

with User ID lawaranda71:

               Alex Arsenault
               21 School House Rd
               Greenfield, NH 03047



       20.     Records received from ammoniumnitrateforsale.com confirm that ARSENAULT

has purchased exploding target mix (ranging from 10 lbs to 50 lbs), similar to Tannerite, from

December 2018 through February of 2019. The email address storeyfinder@gmail.com was

provided for all orders under ARSENAULT’s name.
          Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 7 of 18



       21.     ARSENAULT has not registered any firearms or destructive devices in the

National Firearms Registration and Transfer Record.

       22.     ARSENAULT has a criminal history that includes charges for criminal mischief

and simple assault with no convictions.

       23.     Based on my training and experience as a current FBI Bomb Technician and a

former US Army EOD Technician, combined with the totality of the circumstances and

extensive evidence revealed during the course of this investigation, there is probable cause to

believe an improvised explosive device (IED) caused the vehicle destruction which occurred at

                      in Greenfield, NH on December 1, 2018. There is also probable cause to

believe Alexander ARSENAULT has procured and may still possess sufficient materials to

construct one or more IEDs capable of such destruction. The proximity of ARSENAULT’s

residence, combined with previous statements expressing desire to create and use explosive

charges and the acquisition of materials which could be used to construct IEDs, constitutes

probable cause that ARSENAULT was responsible for the vehicle explosion.

       24.     In my training and experience, individuals who construct IEDs do so and store

requisite materials in locations that are typically private and secure, such as a residence, garage

or workshop. Doing so minimizes observation of these activities and risk of accidental initiation

by others. These areas also typically contain tools and items useful in IED construction, but not

always part of a device, such as scissors, pliers, wire cutters, screw drivers, glue, tape, etc.

ARSENAULT is known to law enforcement to live alone and not to own a vehicle. Due to

ARSENAULT’s limited means of transportation and lack of access to other facilities, in

conjunction with his expressed interest to create and use explosive charges and the acquisition of

materials which could be used to construct IEDs, there is probable cause to believe
            Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 8 of 18



ARSENAULT has constructed previously and may continue to construct such devices on his

property.

         COMPUTERS, ELECTRONIC STORAGE AND FORENSIC ANALYSIS
        25.     As described above and in Attachment B, this application seeks to search and

seize records that might be found at 21 School House Rd, Greenfield, NH, in whatever form they

are found. One form in which the records might be found is data stored on a computer’s hard

drive or other storage media. Thus, the warrant applied for would authorize the seizure and

search of electronic storage media or, potentially, the copying of electronically stored

information, all under Rule 41(e)(2)(B).

        26.     I submit that if a computer or storage medium, including desktop computer,

laptop computer, and wireless or mobile telephone, is found at 21 School House Rd, there is

probable cause to believe those records will be stored on that computer or storage medium for at

least the following reasons:

                   a. Based on my knowledge, training, and experience, I know that computer

files or remnants of such files can be recovered months or even years after they have been

downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files

downloaded to a storage medium can be stored for years at little or no cost. Even when files

have been deleted, they can be recovered months or years later using forensic tools. This is so

because when a person “deletes” a file on a computer, the data contained in the file does not

actually disappear; rather, that data remains on the storage medium until it is overwritten by new

data.

                   b. Therefore, deleted files, or remnants of deleted files, may reside in free

space or slack space—that is, in space on the storage medium that is not currently being used by
         Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 9 of 18



an active file—for long periods of time before they are overwritten. In addition, a computer’s

operating system may also keep a record of deleted data in a “swap” or “recovery” file.


                   c. Wholly apart from user-generated files, computer storage media—in

particular, computers’ internal hard drives—contain electronic evidence of how a computer has

been used, what it has been used for, and who has used it. To give a few examples, this forensic

evidence can take the form of operating system configurations, artifacts from operating system or

application operation, file system data structures, and virtual memory “swap” or paging files.

Computer users typically do not erase or delete this evidence, because special software is

typically required for that task. However, it is technically possible to delete this information.


                   d. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”


       27.     As set forth above, probable cause exists to believe that ARSENAULT is using

electronic devices to buy and sell binary exploding target materials similar to Tannerite, and

marketed as such, as well as other items similar to those recovered from the damaged Jeep.

Based up on my knowledge and experience, and the experience of other law enforcement

officers with whom I have discussions, I know that individuals also typically conduct internet

searches and online research to learn how to construct IEDs and other destructive devices.

Furthermore, ARSENAULT claimed to others to have researched explosive materials online at

explodingtargets.com as well as other previously referenced websites.

       28.     As further described in Attachment B, this application seeks permission to locate

not only computer files that might serve as direct evidence of the crimes described on the

warrant, but also for forensic electronic evidence that establishes how computers were used, the
         Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 10 of 18



purpose of their use, who used them, and when. There is probable cause to believe that this

forensic electronic evidence will be on any computer 21 School House Rd because:

                 a.    Data on the storage medium can provide evidence of a file that was once

on the storage medium but has since been deleted or edited, or of a deleted portion of a file (such

as a paragraph that has been deleted from a word processing file). Virtual memory paging

systems can leave traces of information on the storage medium that show what tasks and

processes were recently active. Web browsers, e-mail programs, and chat programs store

configuration information on the storage medium that can reveal information such as online

nicknames and passwords. Operating systems can record additional information, such as the

attachment of peripherals, the attachment of USB flash storage devices or other external storage

media, and the times the computer was in use. Computer file systems can record information

about the dates files were created and the sequence in which they were created.

                 b.    Forensic evidence on a computer or storage medium can also indicate who

has used or controlled the computer or storage medium. This “user attribution” evidence is

analogous to the search for “indicia of occupancy” while executing a search warrant at a

residence. For example, registry information, configuration files, user profiles, e-mail, e-mail

address books, “chat,” instant messaging logs, photographs, the presence or absence of malware,

and correspondence (and the data associated with the foregoing, such as file creation and last-

accessed dates) may be evidence of who used or controlled the computer or storage medium at a

relevant time.

                 c.    A person with appropriate familiarity with how a computer works can,

after examining this forensic evidence in its proper context, draw conclusions about how

computers were used, the purpose of their use, who used them, and when.
         Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 11 of 18



               d.      The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a storage medium that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, computer evidence is not always data that can be merely reviewed by a review team and

passed along to investigators. Whether data stored on a computer is evidence may depend on

other information stored on the computer and the application of knowledge about how a

computer behaves. Therefore, contextual information necessary to understand other evidence

also falls within the scope of the warrant.

               e.      Further, in finding evidence of how a computer was used, the purpose of

its use, who used it and when, it is sometimes necessary to establish that a particular thing is not

present on a storage medium. For example, the presence or absence of counter-forensic programs

or anti-virus programs (and associated data) may be relevant to establishing the user’s intent.

       24.     Based on my training and experience I know that much of the media referenced

above, which may contain contraband, fruits and evidence of crime, is by its very nature

portable. This includes as example but is not limited to extremely compact storage devices such

as thumb drives, laptop computers, and smart phones. In my training and experience, I know it

is not uncommon for individuals to keep such media in multiple locations within their premises,

including in outbuildings and motor vehicles.

       25.     Searching storage media for the evidence described in the attachment may require

a range of data analysis techniques. In most cases, a thorough search for information stored in

storage media often requires agents to seize most or all electronic storage media and later review

the media consistent with the warrant. In lieu of seizure, it is sometimes possible to make an

image copy of storage media. Generally speaking, imaging is the taking of a complete electronic
         Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 12 of 18



picture of the computer’s data, including all hidden sectors and deleted files. Either seizure or

imaging is often necessary to ensure the accuracy and completeness of data recorded on the

storage media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:

               a.      The nature of evidence. As noted above, not all evidence takes the form

of documents and files that can be easily viewed on site. Analyzing evidence of how a computer

has been used, what it has been used for, and who has used it requires considerable time, and

taking that much time on premises could be unreasonable. As explained above, because the

warrant calls for forensic electronic evidence, it is exceedingly likely that it will be necessary to

thoroughly search storage media to obtain evidence, including evidence that is not neatly

organized into files or documents. Just as a search of a premises for physical objects requires

searching the entire premises for those objects that are described by a warrant, a search of this

premises for the things described in this warrant will likely require a search among the data

stored in storage media for the things (including electronic data) called for by this warrant.

Additionally, it is possible that files have been deleted or edited, but that remnants of older

versions are in unallocated space or slack space. This, too, makes it exceedingly likely that in

this case it will be necessary to use more thorough techniques.

               b.      The volume of evidence. Storage media can store the equivalent of

millions of pages of information. Additionally, a suspect may try to conceal criminal evidence;

he or she might store it in random order with deceptive file names. This may require searching

authorities to peruse all the stored data to determine which particular files is evidence or

instrumentalities of a crime. This sorting process can take weeks or months, depending on the
         Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 13 of 18



volume of data stored, and it would be impractical and invasive to attempt this kind of data

search on-site.

                  c.     Technical requirements. Computers can be configured in several

different ways, featuring a variety of different operating systems, application software, and

configurations. Therefore, searching them sometimes requires tools or knowledge that might not

be present on the search site. The vast array of computer hardware and software available makes

it difficult to know before a search what tools or knowledge will be required to analyze the

system and its data on-site. However, taking the storage media off-site and reviewing it in a

controlled environment will allow its examination with the proper tools and knowledge.

                  d.     Variety of forms of electronic media. Records sought under this warrant

could be stored in a variety of storage media formats that may require off-site reviewing with

specialized forensic tools.

       26.        Based on the foregoing, and consistent with Rule 41(e)(2)(B), when officers

executing the warrant conclude that it would be impractical to review the hardware, media, or

peripherals on-site, the warrant I am applying for would permit officers either to seize or to

image-copy those items that reasonably appear to contain some or all of the evidence described

in the warrant, and then later review the seized items or image copies consistent with the warrant.

The later review may require techniques, including but not limited to computer-assisted scans of

the entire medium, that might expose many parts of a hard drive to human inspection in order to

determine whether it is evidence described by the warrant.

                                           CONCLUSION


       29.        Based on the aforementioned related facts, I submit that this Affidavit supports

probable cause for a warrant to search the Premises located at 21 School House Rd, Greenfield,
         Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 14 of 18



NH 03047 as described in Attachment A and any computer and electronic media located therein,

and seize the items described in Attachment B.

       30.     I am aware that the recovery of data by a computer forensic analyst takes

significant time; much the way recovery of narcotics must later be forensically evaluated in a

lab, digital evidence will also undergo a similar process. For this reason, the “return” inventory

will contain a list of only the tangible items recovered from the premises. Unless otherwise

ordered by the Court, the return will not include evidence later examined by a forensic analyst.

                                   REQUEST FOR SEALING

       31.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.



                                                      /s/ Shayne Tongbua
                                                      Shayne Tongbua
                                                      Special Agent
                                                      Federal Bureau of Investigation



                                               6 2019 at Concord, New Hampshire.
Subscribed and sworn to before me on February ___,



                                                        /s/ Andrea K. Johnstone
                                                      Honorable Andrea K. Johnstone
                                                      United States Magistrate Judge
                                                      District of New Hampshire
        Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 15 of 18



                                      ATTACHMENT A

                                   Property to Be Searched

I.     Residence

       The property to be searched is 21 School House Rd, Greenfield, NH 03047, identified as a

single family residence occupied by Alexander ARSENAULT. The primary structure is a two-

story house, which has light gray siding with a dark roof and white window shutters. The

residence is accessed by a white exterior door accessible from the driveway side of the house.

The driveway is accessible from School House Rd and is the last driveway before the end of the

road which is impassible due to a damaged bridge.

       Also to be searched on the property is a detached garage located adjacent to the main

dwelling, accessible from the driveway, as well as a utility shed located immediately behind the

house. Photographs of the residence are below:
        Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 16 of 18




                                      ATTACHMENT B

                                 Particular Items to be Seized

       All items that constitute evidence and instrumentalities of violations of 18 U.S.C. § 33

and 26 U.S.C. § 5861(c), (f), involving Alexander ARSENAULT, or information pertaining to

the following matters:

       1)     Records, information, and items relating to violations of the statutes described

              above including:

              a. Bills, mail, or addressed correspondence relating to the occupancy or

                  ownership of 21 School House Rd, Greenfield, NH 03047;

              b. Documents, photographs, videos, and messages relating to the sale, purchase,

                  acquisition, possession or utilization of explosive materials, precursor

                  substances, or related accessories by ARSENAULT.

              c. Evidence indicating how and when explosive materials were acquired or used,

                  to determine the chronological and geographic context of use and events

                  relating to the crimes under investigation and to the owner;

              d. Sales receipts, product registration documentation, bills for internet access,

                  and handwritten notes relating to the ownership of computer equipment in the

                  above residence;

       2)     Explosive materials, precursor chemicals or substances, and related accessories.

       3)     Mail or packages potentially containing chemicals, materials or equipment used

              as a means to commit the violations described above.

       4)     Any computer, mobile telephone, or electronic media that were or may have been

              used as a means to commit the offenses described on the warrant.
Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 17 of 18



 5) computer hard drive, or other physical object upon which electronic data can be

    recorded (hereinafter, “COMPUTER”) that is called for by this warrant, or that

    might contain things otherwise called for by this warrant:

        a. evidence of who used, owned, or controlled the COMPUTER at the time
           the things described in this warrant were created, edited, or deleted, such
           as logs, registry entries, configuration files, saved usernames and
           passwords, documents, browsing history, user profiles, email, email
           contacts, “chat,” instant messaging logs, photographs, and
           correspondence;
        b. evidence of software that would allow others to control the COMPUTER,
           such as viruses, Trojan horses, and other forms of malicious software, as
           well as evidence of the presence or absence of security software designed
           to detect malicious software;
        c. evidence of the lack of such malicious software;
        d. evidence of the attachment to the COMPUTER of other storage devices or
           similar containers for electronic evidence;
        e. evidence of counter-forensic programs (and associated data) that are
           designed to eliminate data from the COMPUTER;
        f. evidence of the times the COMPUTER was used;
        g. passwords, encryption keys, and other access devices that may be
           necessary to access the COMPUTER;
        h. documentation and manuals that may be necessary to access the
           COMPUTER or to conduct a forensic examination of the COMPUTER;
        i. contextual information necessary to understand the evidence described in
           this attachment.
 6) Records and things evidencing the use of the Internet, including:
        a. routers, modems, and network equipment used to connect computers to the
           Internet;
        b. records of Internet Protocol addresses used;
        c. records of Internet activity, including firewall logs, caches, browser
           history and cookies, “bookmarked” or “favorite” web pages, search terms
           that the user entered into any Internet search engine, and records of user-
           typed web addresses.
         Case 1:19-mj-00025-AJ Document 1-1 Filed 02/06/19 Page 18 of 18



       As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as hard disks or other media that can
store data); any handmade form (such as writing, drawing, painting); any mechanical form (such
as printing or typing); and any photographic form (such as microfilm, microfiche, prints, slides,
negatives, videotapes, motion pictures, or photocopies).

       As used above, the term “COMPUTER” includes but is not limited to any and all
computer equipment, including any electronic devices that are capable of collecting, analyzing,
creating, displaying, converting, storing, concealing, or transmitting electronic, magnetic,
optical, or similar computer impulses or data. These devices include but are not limited to any
data-processing hardware (such as central processing units, memory typewriters, mobile “smart”
telephones, tablets, and self-contained “laptop” or “notebook” computers); internal and
peripheral storage devices (such as fixed disks, external hard disks, floppy disk drives and
diskettes, thumb drives, flash drives, Micro SD cards, SD cards, CDs, DVDs, tape drives and
tapes, optical storage devices, zip drives and zip disk media, and other memory storage devices);
peripheral input/output devices (such as keyboards, printers, fax machines, digital cameras,
scanners, plotters, video display monitors, and optical readers); and related communications
devices (such as modems, routers, cables and connections, recording equipment, RAM or ROM
units, acoustic couplers, automatic dialers, speed dialers, programmable telephone dialing or
signaling devices, and electronic tone-generating devices); as well as any devices, mechanisms,
or parts that can be used to restrict access to such hardware (such as physical keys and locks).
